Judgment, Supreme Court, New York County (Harold Rothwax, J., on Wade motion and motion to dismiss indictment; Renee White, J., at jury trial), rendered April 11, 1994, convicting defendant of attempted robbery in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning *263identification, credibility, and defendant’s intent to commit robbery (see, People v Bracey, 41 NY2d 296) were properly presented to the jury and we see no reason to disturb its findings. The court properly denied defendant’s Wade motion summarily, insofar as the identification procedure was witness-initiated (People v Burgos, 219 AD2d 504, lv denied 86 NY2d 872) and was not a police canvass (cf., People v Dixon, 85 NY2d 218). Finally, the prosecutor’s cross-examination of defendant before the Grand Jury did not impair the integrity of the proceeding or deny defendant a full and fair opportunity to testify. Defendant’s military service was a proper subject of cross-examination (compare, People v Steinhardt, 9 NY2d 267, 270-271), because defendant’s testimony tended to mislead the Grand Jury as to whether or not he had served in Vietnam. We have considered defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.